Case: 20-40624      Document: 00515932750         Page: 1    Date Filed: 07/09/2021




           United States Court of Appeals
                for the Fifth Circuit                                United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                   No. 20-40624                          July 9, 2021
                                                                       Lyle W. Cayce
                                                                            Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Judith L. Brocato; Dick Brocato, Jr.,

                                                        Defendants—Appellants.


                  Appeal from the United States District Court
                       for the Eastern Division of Texas
                            USDC No. 1:19-CR-133


   Before King, Dennis, and Ho, Circuit Judges.
   Per Curiam:
          Judith and Dick Brocato were convicted by a jury of conspiracy to
   commit tax fraud, in violation of 18 U.S.C. § 371, and filing false returns, in
   violation of 26 U.S.C. § 7206(1), and were sentenced to 33 months
   imprisonment on all counts, to run concurrently. Prior to sentencing, they
   moved to recuse the district judge who presided over their trial. The motion
   was denied, and the Brocatos were sentenced. On appeal, they seek recusal
   of the district judge, vacatur of their sentences, and resentencing by a
   different judge. Although we think that certain statements of the district
   court judge were ill-advised and certain actions of her staff were improper,
Case: 20-40624      Document: 00515932750           Page: 2   Date Filed: 07/09/2021




                                     No. 20-40624


   we nonetheless AFFIRM because, after a thorough review of the record, we
   conclude that there was no actual bias or reasonable question as to the judge’s
   impartiality in this case that would require recusal.
                                          I.
          The Brocatos, a married couple, owned a lawn care company,
   Superior Lawn Service.       Judith was the president and bookkeeper of
   Superior. Over a three-year period, the Brocatos concealed approximately
   $1.7 million of business income. They were charged with conspiracy to
   commit tax fraud and multiple counts of filing false tax returns. After a three-
   day trial, the jury convicted on all counts.
          On the second day of trial, Internal Revenue Service (IRS) special
   agent Regina Kelley testified for the Government. Kelley testified, among
   other matters, that Judith purchased a Maserati sedan in 2013 and paid part
   of the down payment with $9,000 in cash. Judith also testified on the second
   day of trial. She admitted to routinely shredding business documents,
   including immediately after receiving a records request from the IRS. On
   direct examination, Judith was also asked about the source of the $9,000 in
   cash that she used to cover part of the Maserati down payment:
          Q. Where did that $9,000 come from?
          A. My mother. She passed away.
          Q. Okay. And you got that $9,000 from her estate?
          A. Yes, sir.
          Q. And that’s what you used?
          A. Yes, sir.
   The Government did not attempt to impeach or otherwise contest Judith’s
   testimony about the source of the $9,000.




                                          2
Case: 20-40624     Document: 00515932750          Page: 3     Date Filed: 07/09/2021




                                   No. 20-40624


         The next day, February 5, 2020, before closing arguments, Judith’s
   testimony was discussed in an unrecorded, in-chambers conference. The
   district court later recounted that “the court convened a meeting with
   counsel in chambers to discuss the jury charge, consistent with the court’s
   practice, and merely instructed counsel for the Brocatos not to represent
   during closing argument that the source of the $9,000.00 cash was the estate
   of Mrs. Brocato’s deceased mother.” According to the Brocatos, the judge
   advised that “her staff had conducted an Internet search and found an
   obituary” that suggested “Mrs. Brocato could not have obtained the $9,000
   from her mother’s estate,” leading the judge to conclude “that Mrs. Brocato
   had committed perjury during her testimony.”
         That same day, after the Brocatos were convicted, the district court
   outlined the sentencing process to them and addressed the issue of their
   release pending sentencing. The Government stated it had no objections to
   the Brocatos “remaining out on bond” and defense counsel proposed
   “continu[ing] on the same conditions of release,” but the court said that it
   “d[id]n’t feel comfortable” with that and would require each defendant to
   post a $100,000 bond. It gave the following explanation:
         The Court is very troubled about testimony about shredding
         documents, discarding evidence, and the perjury that occurred
         in this courtroom about the source of the $9,000 cash where
         Mrs. Brocato said that it was from her mother’s estate. But the
         transaction with the Maserati occurred in 2013 and it appears
         from the obituary of her mother that she died in 2015; so, I
         don’t think she would have gotten money in 2013 from her
         mother’s estate. The Court takes a very dim view of perjury in
         proceedings; so, you need to keep that in mind.
          The presentence report (PSR) for each defendant identified a
   guidelines range of 33 to 41 months in prison based on a criminal history
   category of I and a total offense level of 20. Although Judith’s PSR referred




                                         3
Case: 20-40624      Document: 00515932750           Page: 4    Date Filed: 07/09/2021




                                     No. 20-40624


   to her testimony about the $9,000 as potential grounds for an obstruction-of-
   justice enhancement, it deemed the enhancement unwarranted because “the
   misinformation does not appear purposeful.” The probation officer noted
   that Judith had explained that she received money from her mother before
   the latter died and that “she was nervous while testifying and any statement
   suggesting she received the [$9,000] from her mother after her mother’s
   death was simply a mistake.” The final PSRs were filed on August 10.
          On August 14, the court requested a certified copy of Judith’s
   mother’s death certificate from defense counsel. A week later, the Brocatos
   filed a motion to recuse the district judge. Invoking 28 U.S.C. §§ 144 and
   455(a) as well as the Fifth Amendment’s Due Process Clause, they argued
   that the district court’s “sua sponte, ex parte investigation into Mrs. Brocato’s
   credibility,” its accusation of perjury, and its decision to increase both
   defendants’ bond obligations evinced actual or apparent bias warranting
   recusal. The motion included a certificate of good faith signed by counsel
   and sworn affirmations by Dick and Judith that “everything contained herein
   is true and correct.” Four exhibits were attached, including the court’s
   request for a certified death certificate; a letter from Judith disclaiming any
   intent to testify falsely and stating that her mother made gifts of money in the
   years before she died; and affidavits from Judith’s daughter-in-law Amy
   Brocato and from Lauren Moore, a longtime hairdresser for Judith and her
   mother, offering support for Judith’s statement. In addition, Moore averred
   that she was present when the district court spoke of Judith committing
   perjury and that the judge was clearly “angry and upset.”
          The district court denied the recusal motion on September 2. It
   acknowledged that “[c]ourt staff discovered that Mrs. Brocato’s mother,
   Verna Jo Carter (‘Mrs. Carter’), died in 2015, at least two years after the
   [Maserati sedan] was purchased.” However, the court wrote, “staff was not
   instructed to investigate any of the parties and did not bring this information



                                          4
Case: 20-40624       Document: 00515932750           Page: 5    Date Filed: 07/09/2021




                                      No. 20-40624


   to the judge’s attention until after Mrs. Brocato finished testifying and the
   Government had not cross-examined her on the issue.” The district court
   first determined that the Brocatos’ reliance on § 144 was unavailing because
   the affidavits from Lauren Moore and Amy Brocato failed to show bias. It
   then concluded that § 455 and the Due Process Clause did not require recusal
   either.
             At sentencing hearings on September 9, the district court adopted
   both PSRs in full, denied defense requests for an adjustment for acceptance
   of responsibility or for a downward variance, and sentenced both Judith and
   Dick at the low-end of the guidelines range to 33-months imprisonment to be
   followed by one year of supervised release. The district court also imposed
   $617,762 in restitution. This appeal followed.
                                           II.
             On appeal, the Brocatos do not challenge their convictions or
   sentences. Rather, they argue that the district court abused its discretion in
   denying their motion to recuse, and they seek resentencing by a different
   district judge. In response, the Government asserts that the judge was not
   required to recuse herself, and that even if it were an abuse of discretion
   under statutory law not to recuse, any such error was harmless.
             We review the denial of recusal motions under 28 U.S.C. § 144 and
   § 455 for abuse of discretion, with errors subject to harmless-error review.
   Patterson v. Mobil Oil Corp., 335 F.3d 476, 483–85 (5th Cir. 2003). When
   assessing harmlessness in this particular context, we consider three factors:
   “(1) the risk of injustice to the parties in the particular case; (2) the risk that
   denial of relief will produce injustice in other cases; and (3) the risk of
   undermining the public’s confidence in the judicial process.” United States
   v. Monroe, 178 F.3d 304, 309 (5th Cir. 1999); see also Liljeberg v. Health Servs.
   Acquisition Corp., 486 U.S. 847, 864 (1988). However, we review alleged due




                                           5
Case: 20-40624      Document: 00515932750           Page: 6     Date Filed: 07/09/2021




                                     No. 20-40624


   process violations de novo. See, e.g., United States v. Burns, 526 F.3d 852, 859
   (5th Cir. 2008). If a failure to recuse constitutes a due process violation, such
   error is not subject to harmless-error review. See Williams v. Pennsylvania,
   136 S. Ct. 1899, 1909 (2016).
                                          III.
          Two federal statutes govern recusal of district court judges for bias:
   28 U.S.C. §§ 144 and 455. See United States v. Scroggins, 485 F.3d 824, 829
   & n.19 (5th Cir. 2007).
          Section 144 requires recusal when a judge “has a personal bias or
   prejudice” against or in favor of a party. The statute includes a procedure by
   which a party asserting that a judge is biased shall “make[ ] and file[ ] a timely
   and sufficient affidavit” that “shall state the facts and the reasons for the
   belief that bias or prejudice exists[.]” 28 U.S.C. § 144. “A party may file
   only one such affidavit in any case. It shall be accompanied by a certificate of
   counsel of record stating that it is made in good faith.” Id. The terms of
   § 144 at first glance appear to make recusal automatic upon filing of an
   affidavit. Id. (“Whenever a party . . . makes and files a timely and sufficient
   affidavit . . . such judge shall proceed no further therein, but another judge
   shall be assigned to hear such proceeding.”). However, the statute says that
   an affidavit must be “sufficient.” In reviewing a recusal motion, our caselaw
   holds that the district judge “must pass on the sufficiency of the affidavit, but
   may not pass on the truth of the affidavit’s allegations.” Patterson, 335 F.3d
   at 483. “A legally sufficient affidavit must: (1) state material facts with
   particularity; (2) state facts that, if true, would convince a reasonable person
   that a bias exists; and (3) state facts that show the bias is personal, as opposed
   to judicial, in nature.” Id.
          Section 455(a) sweeps broader than § 144: “Any justice, judge, or
   magistrate judge of the United States shall disqualify himself in any




                                           6
Case: 20-40624        Document: 00515932750         Page: 7    Date Filed: 07/09/2021




                                     No. 20-40624


   proceeding in which his impartiality might reasonably be questioned.”
   Under § 455(a), “what matters is not the reality of bias or prejudice but its
   appearance,” Liteky v. United States, 510 U.S. 540, 548 (1994), because
   “justice must satisfy the appearance of justice,” In re Murchison, 349 U.S.
   133, 136 (1955). In applying the statute, a court considers “whether a
   reasonable and objective person, knowing all of the facts, would harbor
   doubts concerning the judge’s impartiality.” United States v. Jordan, 49 F.3d
   152, 155 (5th Cir. 1995) (citing Liljeberg, 486 U.S. at 860–61). The objective
   standard relies on the “well-informed, thoughtful and objective observer,
   rather than the hypersensitive, cynical, and suspicious person.” Andrade v.
   Chojnacki, 338 F.3d 448, 455 (5th Cir. 2003) (quoting Jordan, 49 F.3d at 156).
   Justice Kennedy, concurring in Liteky, wrote that “§ 455(a) is triggered by
   an attitude or state of mind so resistant to fair and dispassionate inquiry as to
   cause a party, the public, or a reviewing court to have reasonable grounds to
   question the neutral and objective character of a judge’s rulings or findings,”
   such that recusal was required “if it appears that [the judge] harbors an
   aversion, hostility or disposition of a kind that a fair-minded person could not
   set aside when judging the dispute.” Liteky, 510 U.S. at 557–58 (Kennedy,
   J., concurring).
          Of course, not all favorable or unfavorable opinions can be described
   as bias or partiality within the meaning of §§ 144 and 455(a). Rather, the
   concept of bias “connote[s] a favorable or unfavorable disposition or opinion
   that is somehow wrongful or inappropriate, either because it is undeserved, or
   because it rests upon knowledge that the subject ought not to possess . . . or
   because it is excessive in degree.” Liteky, 510 U.S. at 550; see also id. at 552
   (same regarding the concept of “partiality”). Accordingly, a judge is not
   generally required to recuse for bias, even if the judge is “exceedingly ill
   disposed towards the defendant,” when the judge’s “knowledge and the
   opinion it produced were properly and necessarily acquired in the course of




                                          7
Case: 20-40624      Document: 00515932750          Page: 8    Date Filed: 07/09/2021




                                    No. 20-40624


   the proceedings[.]” Id. at 550–51. Thus, under either statute, adverse
   rulings or comments by a judge “will support a claim of bias only if they reveal
   an opinion based on an extrajudicial source or if they demonstrate such a high
   degree of antagonism as to make fair judgment impossible.” Scroggins, 485
   F.3d at 830 (citing Liteky, 510 U.S. at 555). The existence of an “extrajudicial
   source” is “a significant (and often determinative) . . . factor” in deciding
   recusal matters. Liteky, 510 U.S. at 555. At the same time, “the presence of
   extrajudicial facts, without something more, does not suffice to show bias.”
   Tejero v. Portfolio Recovery Assocs, L.L.C., 955 F.3d 453, 463 (5th Cir. 2020).
                                         A.
          First, addressing the distinction between an opinion that derives from
   an extrajudicial source and an opinion that arises in the context of judicial
   proceedings, see Liteky, 510 U.S. at 554–55, the Brocatos argue that the
   judge’s opinion that Judith committed perjury derived from an extrajudicial
   source: the online obituary of Mrs. Carter discovered by the judge’s staff as
   a result of an Internet search. In denying the Brocatos’ recusal motion, the
   district court disagreed, writing that the court’s notion that Judith committed
   perjury derived from her testimony itself, and further, that Mrs. Carter’s
   death certificate was a public record properly subject to judicial notice (and,
   therefore, non-extrajudicial). On appeal, the Government argues likewise
   that Judith’s testimony put the date of her mother’s death at issue and led to
   the judge’s opinion that Judith had committed perjury. The Government
   further argues that the district court learned of and verified the date of
   Judith’s mother’s death in a “judicial capacity” and that it was proper for
   the court to consider the information at sentencing because the probation
   office had identified and discussed the possibility that Judith’s testimony had
   obstructed justice in her PSR.




                                          8
Case: 20-40624      Document: 00515932750           Page: 9    Date Filed: 07/09/2021




                                     No. 20-40624


          The situation presented by this case is not squarely covered by our
   cases, and, in any event, each recusal case “is extremely fact intensive and
   fact bound, and must be judged on its unique facts and circumstances more
   than by comparison to situations considered in prior jurisprudence” Jordan,
   49 F.3d at 157. The Government cites Tejero for the proposition that
   information obtained outside of the courtroom can still be considered non-
   extrajudicial if a judge learned of the information in his or her “judicial
   capacity.” 955 F.3d at 463–64. In Tejero, the knowledge at issue was a list of
   cases in which certain attorneys had acted as plaintiff’s counsel. Id. Even
   though the judge “looked beyond the record” of the instant case in compiling
   the list, our court held that the knowledge was not “extrajudicial” because
   the list of cases “was simply a record generated by the ECF system” for the
   district court, and the judge’s “method of compiling the list of cases was
   evenhanded and well within the normal day-to-day activities of a judge
   presiding over a similar case” and therefore not “problematic.” Id.
          The Brocatos rely on Kennedy v. Great Atlantic & Pacific Tea Co., Inc.,
   551 F.2d 593 (5th Cir. 1977). In Kennedy, the law clerk for the district judge
   presiding over a slip-and-fall case decided to visit the scene of the accident.
   Id. at 594. The law clerk then recounted his observations to the judge and
   eventually the visit was disclosed to counsel, which resulted in the clerk being
   called as a witness at the subsequent trial. Id. at 594–95. On appeal, this court
   reversed the denial of defense counsel’s motion to recuse the trial judge and
   prevent the law clerk from testifying. Id. at 598–99. The court in Kennedy
   characterized “the intervention of a court official in the accumulation of
   evidence” as “unacceptable” in “our adversary system of justice.” Id. at
   596. We also likened the law clerk’s investigation to a prohibited ex parte
   communication and stated that “[i]t was [the law clerk’s] duty as much as
   that of the trial judge to avoid any contacts outside the record that might
   affect the outcome of the litigation.” Id.; see also Hall v. Small Bus. Admin.,




                                          9
Case: 20-40624      Document: 00515932750           Page: 10   Date Filed: 07/09/2021




                                     No. 20-40624


   695 F.2d 175, 179 (5th Cir. 1983) (describing “law clerks” as “sounding
   boards for tentative opinions” who are “privy to the judge’s thoughts in a
   way that neither parties to the lawsuit nor his most intimate family members
   may be” such that “the clerk is forbidden to do all that is prohibited to the
   judge”).
          We think the circumstances in this case are clearly distinguishable
   from Tejero.    The online search that revealed Mrs. Carter’s obituary,
   presumably undertaken to discover additional facts relating to the case, is not
   “within the normal day-to-day activities of a judge” or her staff. Tejero, 955
   F.3d at 464. While we acknowledge that the online search in this case was
   not as disruptive to the proceedings as the law clerk’s activities in Kennedy—
   in Kennedy, our court had to reverse the judgment entered upon the jury
   verdict and remand for new proceedings, see 551 F.2d at 598–99, while the
   Brocatos do not challenge their convictions, but only seek resentencing—in
   both cases judicial staff engaged in independent factual research and, in doing
   so, discovered and brought to the attention of the judge factual information
   that had not been introduced into evidence by the parties. This type of
   factual research is of a different nature than searching the district court’s
   ECF system. See Tejero, 955 F.3d at 464; see also Sovereign Mil. Hospitaller v.
   Fla. Priory of Knights Hospitallers, 702 F.3d 1279, 1296 (11th Cir. 2012)
   (criticizing district judge’s “extra-record Internet research into similarly
   named organizations” in a trademark case and cautioning the judge to “limit
   its analysis to facts in the record”).
          We think the Brocatos are correct that the judge’s opinion was derived
   from information that came from an extrajudicial source. The online obituary
   was discovered through an Internet search by the judge’s staff. It seems likely
   that but for the staff’s actions in performing the online search and bringing
   the date of Mrs. Carter’s death to the judge’s attention, the judge would not
   have obtained the information nor formulated an opinion that Judith



                                            10
Case: 20-40624     Document: 00515932750            Page: 11   Date Filed: 07/09/2021




                                     No. 20-40624


   committed perjury. No evidence was introduced at trial establishing the
   precise date of Mrs. Carter’s death, and Judith’s admittedly incorrect
   testimony—regardless of whether it was willful or an innocent mistake—was
   not impeached on cross-examination or otherwise disputed by the
   Government. That Mrs. Carter’s death certificate was a document subject
   to judicial notice does not change the analysis because, even if the
   information (the date of Mrs. Carter’s death) was later verified via a
   “judicial” source, the initial source of the information from which the
   judicial opinion was derived was nonetheless extrajudicial.
                                          B.
          Of course, while an extrajudicial source weighs in favor of recusal, it
   alone may not be sufficient to find bias or the appearance of partiality. Liteky,
   510 U.S. at 555; Tejero, 955 F.3d at 463. The ultimate standard remains,
   under § 144, whether the judge has an actual personal bias, and under
   § 455(a), “whether a reasonable and objective person, knowing all of the
   facts, would harbor doubts concerning the judge’s impartiality.” Jordan, 49
   F.3d at 155 (citing Liljeberg, 486 U.S. at 860–61).
          The Brocatos argue that the district judge was biased as evinced by her
   stated opinion that Judith committed perjury and because that opinion was
   based on an extrajudicial source. They assert that the judge’s bias had an
   effect on sentencing, and that they should have been assessed a lower
   restitution amount and granted a downward variance. However, as the
   Government points out, the Brocatos do not challenge their sentences on
   appeal or identify any specific error made by the district court at sentencing.
   Rather, the Brocatos merely recite what they consider “valid reasons” that a
   different judge could rely on to give them a lesser sentence, i.e. one below the
   guidelines range.




                                          11
Case: 20-40624     Document: 00515932750           Page: 12    Date Filed: 07/09/2021




                                    No. 20-40624


          The Government argues that, even assuming Mrs. Carter’s date of
   death was an extrajudicial fact, there was no appearance of impartiality under
   § 455(a) based on the judge’s reference to “perjury” when setting
   postconviction bond pending sentencing. For support, the Government cites
   the following circumstances: (1) the judge did not actively direct her staff to
   investigate Judith’s credibility, but instead was a passive recipient of the
   information that staff discovered; (2) when she did learn of the information,
   she informed both parties and ensured that the jury was not affected; (3) the
   judge made the remark about “perjury” before receiving either the PSR or
   Judith’s attestation that she made an honest mistake in her testimony, and
   later stated that the inconsistent testimony would “have no effect on the
   sentencing of the Brocatos”; (4) consistent with the PSR, the judge did not
   apply an obstruction-of-justice enhancement; and (5) the judge sentenced the
   Brocatos at the bottom-end of the guidelines range and made no reference to
   perjury at sentencing.
          After a careful review of the record, we conclude that a reasonable and
   objective observer, aware of all of the facts and circumstances, would not
   harbor doubts about the judge’s impartiality. To start, we do not in any way
   condone Internet searches concerning a witness’s credibility, or any type of
   similar investigation by court staff into factual matters. This sort of ex parte
   fact-gathering is improper. See Kennedy, 551 F.2d at 596; Sovereign Mil.
   Hospitaller, 702 F.3d at 1296. Such activity has the potential to raise
   reasonable questions concerning impartiality, and it should not occur. We
   also find the district judge’s use of the term “perjury” regrettable in light of
   the context in which the inconsistent testimony was identified. With that
   said, however, we think that a review of all of the facts and circumstances in
   this case dispels any reasonable doubts created by staff’s improper Internet
   search or the judge’s use of the word “perjury.” See Andrade, 338 F.3d at
   455 (“[R]eview should entail a careful consideration of context, that is, the




                                         12
Case: 20-40624      Document: 00515932750            Page: 13     Date Filed: 07/09/2021




                                      No. 20-40624


   entire course of judicial proceedings, rather than isolated incidents.” (citing
   Sao Paulo State of Fed. Rep. of Brazil v. Am. Tobacco Co., 535 U.S. 229, 232–33
   (2002) and United States v. Avilez-Reyes, 160 F.3d 258, 259 (5th Cir. 1998)));
   see also Liteky, 510 U.S. at 555 (noting that “judicial remarks during the
   course of a trial that are critical or disapproving of, or even hostile to, counsel,
   the parties, or their cases” will not always support a bias or partiality
   challenge even when an extrajudicial source is involved).
          Here, we find it significant that the district court did not apply an
   obstruction-of-justice enhancement for perjury, but instead adopted the
   PSR’s determination that “misinformation” in Judith’s testimony
   concerning the source of the $9,000 was not “purposeful,” and that the
   district court sentenced both Judith and Dick at the bottom of the guidelines
   range. Further, the district judge’s rulings at sentencing were consistent with
   the guidelines rather than indicative of bias, the Brocatos do not challenge
   their sentences on appeal, and we do not think the district judge’s denial of
   the Brocatos’ requests for downward variances creates a reasonable
   appearance of bias. Also, regarding the reasons for setting postconviction
   bond, the record reflects that the district judge cited “testimony about
   shredding documents” and “discarding evidence,” in addition to “perjury.”
          Finally, we note that the Brocatos waited more than six months after
   the judge’s remarks were made to move for recusal; the in-chambers
   conference and setting of postconviction bond both occurred on February 5,
   but the motion to recuse was not filed until August 21. See Travelers Ins. Co.
   v. Liljeberg Enters., Inc., 38 F.3d 1404, 1410 (5th Cir. 1994) (stating general
   rule that “one seeking disqualification must do so at the earliest moment after
   knowledge of the facts demonstrating the basis for such disqualification”).
   However, we also note that on August 14—a week before the motion was
   filed—the district judge requested a certified copy of Mrs. Carter’s death




                                           13
Case: 20-40624        Document: 00515932750               Page: 14       Date Filed: 07/09/2021




                                          No. 20-40624


   certificate.    Altogether, we do not consider the Brocatos’ delay as a
   dispositive fact, but we note it as a relevant circumstance.
           Considering all of these facts and circumstances, a reasonable and
   objective person would not harbor doubts concerning the judge’s impartiality
   or question whether bias affected the Brocatos’ sentences. The Brocatos
   have not shown an abuse of discretion under § 455(a).
           As there was no abuse of discretion under § 455(a), there was no abuse
   of discretion under § 144 because “section 455 imposes the stricter
   standard.” Phillips v. Joint Legis. Comm. on Performance & Expenditure Rev.
   of State of Miss., 637 F.2d 1014, 1019 n.6 (5th Cir. 1981); see also Liteky, 510
   U.S. at 548 (stating that § 144 “seems to be properly invocable only when
   § 455(a) can be invoked anyway”). 1


           1
              The Brocatos due process argument also fails. Because a “fair trial in a fair
   tribunal is a basic requirement of due process,” a defendant’s due process rights are
   violated when “the probability of actual bias on the part of the judge or decisionmaker is
   too high to be constitutionally tolerable.” Caperton v. A.T. Massey Coal Co., 556 U.S. 868,
   876 (2009) (quoting Murchison, 349 U.S. at 136 and Withrow v. Larkin, 421 U.S. 35, 47
   (1975)). “The Due Process Clause demarks only the outer boundaries of judicial
   disqualifications,” however, and its application is thus “confined to rare instances.” Id. at
   889–90. The pertinent question is “not whether a judge harbors an actual, subjective bias,
   but instead whether, as an objective matter, the average judge in his position is likely to be
   neutral, or whether there is an unconstitutional potential for bias.” Williams, 136 S. Ct. at
   1905. The Supreme Court has emphasized that it requires fairly “extreme facts” to meet
   this standard. Caperton, 556 U.S. at 887. In Caperton, for example, the Supreme Court
   found a due process violation where a state appellate judge did not recuse himself from an
   appeal of a $50 million jury verdict against a coal company. Id. at 872. The “extraordinary
   situation” in that case that warranted recusal, id. at 887, was that the CEO of the coal
   company had spent $3 million to help get the appellate judge elected after the jury verdict
   at issue but before it was reviewed on appeal, and that $3 million had far exceeded the $1
   million spent by the judge’s campaign committee. Id. at 872–74. In Williams, the Supreme
   Court held that an unacceptable risk of bias existed when a judge, in his previous job as
   district attorney, had personally authorized his subordinates to pursue a death sentence
   against the petitioner. 136 S. Ct. at 1907–09. And in Mayberry v. Pennsylvania, the court
   held that the Due Process Clause required criminal contempt proceedings to take place




                                                14
Case: 20-40624        Document: 00515932750               Page: 15        Date Filed: 07/09/2021




                                           No. 20-40624


                                                IV.
           Because the Brocatos have shown no due process violation or abuse of
   discretion under either 28 U.S.C. §§ 144 or 455(a) in this case, we AFFIRM
   the district court’s denial of their motion to recuse.




   before a different judge when the trial judge had been subjected to highly personal attacks
   by pro se prisoner-defendants throughout the entirety of a 21-day jury trial for prison breach.
   400 U.S. 455, 455, 465–66 (1971). By comparison, the circumstances in this case simply do
   not include the type of extreme facts that suggest an objective risk of unconstitutional
   potential for bias.




                                                 15